Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mizoi (US 2018/0304774).
Regarding claim 1, Mizoi discloses a seat adjustment system, comprising: a seat body S; plurality of actuating units 11a, 12a, 13a, configured to adjust supports of the seat body; a sensing unit 32, 33, 34, configured to obtain and provide seat information of the seat body and body data of an occupant; and a control unit 41, configured to receive the seat information and the body data from the sensing unit and control the plurality of actuating units (para 0060); wherein if the sensing unit senses the seat information chang(para 0020, 0088-0093 and figures 6A-6C discloses the posture correction mechanism to correlating the body data of the occupant).
Regarding claim 2, Mizoi discloses the portion of the body data of the occupant is corresponding to parts of the occupant body part selected from a group consisting of a back, a waist, legs, eyes, a head of the occupant.
Regarding claim 4, Mizoi discloses the plurality of at least one actuating units is selected from a group consisting of a bladder 11, 12, 13, a motor unit, a seat shoulder support, a lumbar support, a side wing support, a headrest position, and a leg support, a cushion hardness, and a seat height.
Regarding claim 5, Mizoi discloses the seat information parameter of the seat body changes is selected from a group consisting of the angles of seat back, absence of an object on the seat body, presence of an occupant on the seat body (para 0020, para 0060-0065), physiological state of an occupant, and sensed pressure on the seat body due to the occupant contact position, a contact range, a contact time, or a dynamic change.
Regarding claim 6, Mizoi discloses the sensing unit is selected from a group consisting of an airflow sensor, a pressure sensor 32, an occupant detection sensor, an accelerometer, a piezoelectric sensor, an electrocardiogram sensor, a pulse oximetry sensor, a galvanic skin response sensor, a millimeter wave radar, an infrared sensor, a thermal sensor, a ballistocardiograph sensor, a seat belt tension sensor, an input interface for input, a camera for detection, a seat parameter adjustment sensor, and a vehicle information system, such as a brake sensor, a throttle sensor, a steering wheel adjustment sensor, a car start time sensor, and a car speed sensor.
Regarding claim 7, Mizoi discloses the control unit 41 transmits a plurality of control signal to the plurality of actuating units to keepmake the portion of body data of occupant in the pre-defined range.
Regarding claim 8, Mizoi discloses further comprising an input interface, wherein the pre-defined range is set by the input interface (by the CPU).
Regarding claim 9, Mizoi discloses the control unit 41 further controls the plurality of at least one actuating units 11, 12, 13 to periodically change the portion of body data of occupant changes around the pre-define range periodically.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizoi in view of Wu (2021/0146803).
Regarding claim 10, Mizoi discloses the control unit 100 controls the plurality of actuating units 160A, 160B, 160C to temporarily stops body data of occupant periodically changing around the pre-define range when a brake exceeds a predetermined range or vehicle speed is less than a certain range (para 0040 discloses the decrease in rigidity level based on the brake control signal).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Wu and use a brake sensor to control the seat comfort in the invention of Mizoi for purpose of preventing any discomfort or damages. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/               Primary Examiner, Art Unit 3636